PER CURIAM:
On June 26, 2006, a jury convicted Plaintiff-Appellant Boris Teichmann of attempting to commit a criminal sexual act against his former wife, Kristina Bohmova, and of twenty-two counts of criminal contempt for violating a protective order that Bohmova had obtained against him. Teichmann was sentenced to four years’ imprisonment followed by a period of post-release supervision. After his term of supervision expired, Teichmann filed a pro se complaint in the United States District Court for the Southern District of New York alleging that he had been convicted in violation of his constitutional rights to a fair trial and due process, and asking for his conviction to be vacated. The District Court construed Teichmann’s amended *823complaint as a habeas petition under 28 U.S.C. § 2254 and dismissed it for failing to allege that Teichmann was still in custody, or that he had exhausted his state remedies.
Teichmann appealed. Construing his appeal as potentially asserting a claim pursuant to 42 U.S.C. § 1988, we ordered the parties to file supplemental briefs addressing the following issue: Whether this court should recognize an exception to Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), for a § 1983 plaintiff who is no longer in custody at the time he files his complaint. Without reaching this question, we affirm the District Court’s dismissal of Teichmann’s complaint for failure to state a claim to relief. See Fed.R.Civ.P. 12(b)(6). Since we find that amendment would be futile, we also affirm denial of leave to amend.
I. BACKGROUND
Boris Teichmann met his second wife, Kristina Bohmova, in the fall of 2003. Teichmann and Bohmova, both natives of the Czech Republic, were introduced by Teichmann’s chess buddy and Bohmova’s brother — Czech émigré Mark Delon. Teichmann had been living in the United States for 30 years when Bohmova arrived on a tourist visa to visit Delon.
In February 2004, Teichmann and Boh-mova married, and Teichmann immediately applied for legal permanent residency on Bohmova’s behalf. The couple frequently fought, and their marriage soon soured. Teichmann accused Bohmova of marrying him in order to gain citizenship and of scheming with her brother to oust Teichmann from his rent-stabilized Manhattan apartment on the Upper East Side.
On June 9, 2004, the couple had a particularly rancorous fight, in which Teichmann broke Bohmova’s cell phone and tried physically to force her to perform oral sex. In the following days, Bohmova filed a written complaint with the New York City Police Department and obtained a temporary order of protection against Teich-mann. Although Bohmova moved in with Delon, Teichmann continued to accuse the siblings of conspiring to force him out of his apartment, a complaint he shared with an NYPD officer whom he met on the street and with a 911 operator.
On June 12, Teichmann walked in to his local precinct to file a complaint against Bohmova and Delon. Officers arrested Teichmann on charges of “criminal mischief’ based on their understanding of Bohmova’s complaint (which she wrote in Czech) that Teichmann had pushed her, yelled at her, and broken her cell phone during their last fight. Once detectives investigated further, the district attorney charged Teichmann with first-degree forcible rape; attempted commission of a criminal sex act (for trying to force Bohmova to perform oral sex); and criminal contempt (for violating the order of protection).
Teichmann was convicted by a Manhattan Supreme Court jury of attempted commission of a criminal sex act, in violation of New York Penal Law § 130.50(1), and of twenty-two counts of criminal contempt, in violation of § 215.50(3). The jury acquitted Teichmann of the forcible rape charge.
Teichmann was sentenced to four years’ incarceration followed by a period of post-release supervision that expired March 19, 2011. While Teichmann served his sentence, Bohmova divorced him and returned to the Czech Republic. About two months after the expiration of his post-release supervision, Teichmann filed a pro se complaint in Manhattan federal district court, alleging violations of his constitutional rights to a fair trial and to due process by the state court judge and assistant district attorney. The only relief that Teichmann *824requested was to have his criminal conviction declared invalid and overturned.
The District Court (Preska, J.) construed Teichmann’s application as a petition for habeas corpus under 28 U.S.C. § 2254, holding that the habeas statute was “the prdper jurisdictional basis” for Teichmann’s requested relief. J.A. 41. The District Court then ordered Teichmann to amend his pleading to meet certain requirements under § 2254, or to withdraw the petition altogether. In a footnote, the District Court explained that it “decline[d] to construe [Teichmann’s] pleading as a civil rights complaint” under 42 U.S.C. § 1983 because Heck v. Humphrey would require its dismissal. Id.
On August 25, 2011, Teichmann filed an amended civil complaint, alleging the same constitutional violations as in his first, and requesting that the District Court vacate his conviction and order a new trial. Responding directly to the District Court’s order, Teichmann wrote:
[T]he petitioner is informing this Court that he does not want to pursue relief under § 2254 and never did, and the petitioner is bringing his action to this Court as a complaint [based on] Federal [question] jurisdiction.
J.A. 60 (emphasis original). Teichmann acknowledged that he was “not in ... custody” and that his post-release supervision had expired; therefore, he wrote, “habeas corpus does not apply.” Id. at 59 (emphasis original). Teichmann invoked 28 U.S.C. § 1331 as the basis for federal jurisdiction, since his claims “arose under” the Sixth and Fourteenth Amendments to the Constitution.
Teichmann’s amended complaint attacked the state trial judge and prosecutor for depriving him of a fair trial by denying Teichmann several requested continuances; prohibiting Teichmann from submitting certain photographs into evidence; discouraging Teichmann from representing himself at trial;1 and for refusing to call the detective who arrested Teichmann, whom Teichmann wished to cross-examine.
The District Court dismissed Teich-mann’s amended complaint. Acknowledging that Teichmann “seeks to overturn his conviction” but that he “does not want to file” a § 2254 petition, the Court nonetheless construed the amended pleading as a habeas petition. J.A. 268 (internal quotation marks omitted). “As the Court explained in its prior order,” Judge Preska wrote, “the proper jurisdictional basis for the relief Petitioner seeks is 28 U.S.C. § 2254.” Id. Since Teichmann neither alleged exhaustion of his state remedies, nor that he was still “in custody” — both requirements under § 2254 — the District Court denied his petition. As an alternative basis for dismissal, the District Court found that Heck v. Humphrey barred Teichmann from bringing his claims pursuant to § 1983 because his constitutional claims, if true, would call into question his outstanding criminal conviction. Id. 269-70 (citing Heck, 512 U.S. at 486-87, 114 S.Ct. 2364). The court denied Teichmann a certificate of appealability.
Still proceeding pro se, Teichmann moved the District Court for reconsideration. He emphasized that he did not seek habeas relief: “Petitioner is well aware of the prerequisites to habeas relief [under] § 2254,” he wrote, “and since § 2254 is not applicable to him, he has filed his complaint under 28 U.S.C. § 1331.” J.A. 279. In response to the District Court’s alternative basis for dismissal — under Heck v. *825Humphrey — Teichmann explained that he did not intend to bring his claims pursuant to § 1988 any more than he intended to bring them pursuant to § 2254: “Petitioner is aware of all requirements of section ... 1988 and therefore filed his complaint under 28 U.S.C. § 1331.” J.A. 292. The District Court denied Teichmann’s motion for reconsideration.
With the help of pro bono counsel, Teichmann moved this court for a certificate of appealability. Teichmann argued that because of the New York Sexual Offender Registration Act (“SORA”) — which required Teichmman periodically to verify and register his location — he remained “in custody” despite having completed his term of supervised release. See N.Y. Correct. Law §§ 168 — f, 168-h. The State moved to dismiss because Teichmann had neither been granted a certificate of appealability nor previously argued that SORA imposed “custody” under § 2254.
We denied both motions and directed the parties to file supplemental briefs answering the following question: ‘Whether this Court should recognize an exception to the preclusionary rule of Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), where the plaintiff is no longer in custody when his § 1983 complaint is filed.” We decline to reach this question and rule today on a narrower ground.
Teichmann’s amended complaint alleges constitutional violations by the state, the state trial court, and the state prosecutor, each of whom is absolutely immune from Teichmann’s claims. See Shmueli v. City of New York, 424 F.3d 231, 236-37 (2d Cir.2005) (calling absolute immunity for prosecutors acting within official duties “well established”); Montero v. Travis, 171 F.3d 757, 760 (2d Cir.1999) (per curiam) (recognizing “absolute immunity” for “officials acting in a judicial capacity”); 13A Charles Alan Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice and Procedure § 3524 (3d ed.2013) (describing state sovereign immunity). Furthermore, to the extent that Teichmann’s pro se complaint can be read as seeking a form of relief not barred by immunity, e.g., a simple declaration of innocence (as our order for supplemental briefing may have contemplated) — that is a form of relief that is not cognizable under § 1983. Accordingly, we affirm Judge Preska’s decision dismissing the amended complaint for failure to state a claim to relief. See Fed.R.Civ.P. 12(b)(6).
II. DISCUSSION
We review de novo the dismissal of a complaint for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir.2002). We accept as true all of Teichmann’s factual allegations, drawing reasonable inferences in his favor. See id. Although we liberally construe Teichmann’s pro se amended complaint, Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir.2006) (per curiam), we still require that he plead facts sufficient “to ‘state a claim to relief that is plausible on its face,’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)).
Teichmann asserts his right to equitable relief directly under the Sixth Amendment’s fair trial guarantee and the Fourteenth Amendment’s Due Process Clause. We assume, without deciding, that Teichmann has a cognizable cause of action directly under the Sixth and Fourteenth Amendments. Because of Teichmann’s pro se status, we also consider whether a § 1983 action would lie as to his assertion of innocence.
*826Under any of these bases, Teiehmann fails to state a claim to relief because — as noted above — the only actors whom Teichmann asserts violated his constitutional rights are entitled, in the alleged circumstances, to absolute immunity.2 See, e.g., Imbler v. Pachtman, 424 U.S. 409, 427, 96 S.Ct. 984, 47 L.Ed.2d 128 (1976) (absolute immunity from § 1983 suits for prosecutors exercising prosecutorial functions); Montero, 171 F.3d at 760. We see no reason why these fundamental principles, which preclude certain claims brought unr der § 1983, would not also apply to a cause of action brought .directly under the Sixth and Fourteenth Amendments.
Moreover, § 1983 — while broad in its equitable and legal remedies — does not recognize a declaration of innocence, standing alone, as a cognizable form of relief. In this respect, we note first that nothing in the language of § 1983 suggests that such a naked declaration is available. Significantly, moreover, we have held that where a plaintiff seeks simply a declaration that there was a past injury, but claims no damages or injunction against future behavior, there is no § 1983 claim because there is no true case or controversy. See, e.g., Minsky v. Kelley, 240 Fed.Appx. 920, 922 (2d Cir.2007) (affirming dismissal of plaintiffs § 1983 claim where there was no “actual controversy that must exist for a declaratory judgment to be entered”); Cf. Person v. Ass’n of the Bar of the City of N.Y., 554 F.2d 534, 537 (2d Cir.1977) (recognizing justiciability of § 1983 claim for declaratory relief by lawyer facing sanctions because “the threat of disciplinary action is real”).
Finally, our holding that Teichmapn’s claim is not cognizable under § 1983 finds additional support in the principle that animates the Rooker-Feldman doctrine: namely, that federal district courts do not have authority to review the judgments of state courts. See, e.g., Johnson v. De Grandy, 512 U.S. 997, 1005-06, 114 S.Ct. 2647, 129 L.Ed.2d 775 (1994) (noting that Rooker-Feldman bars “a party losing in state court ... from seeking what in substance would be appellate review of the state judgment in a United States district court, based on the losing party’s claim that the state judgment itself violates the loser’s federal rights”). That principle does not preclude a § 1983 action, or a hypothetical direct constitutional tort action, against a state official who violates a plaintiffs constitutional rights, but a declaration of actual innocence does not provide any relief against such individuals. To the extent that Teiehmann only seeks a declaration that his state conviction is invalid, he seeks nothing more than review of a state court judgment.3
*827Since Teichmann’s allegations fail to state a claim upon which we may properly grant him relief, we dismiss without considering the Heck v. Humphrey issues discussed by the District Court on which we requested additional briefing.4
III. CONCLUSION
We AFFIRM the District Court’s order dismissing Teichmann’s complaint for failure to state a claim to relief under Federal Rule of Civil Procedure 12(b)(6).

. After twice assessing Teichmann’s competency to proceed, the state court allowed Teichmann to represent himself at trial.


. In both his original and amended complaint, Teiehmann lists as a "defendant” only “The People of the State of New York.” J.A. 13, 53. Because Teiehmann filed his complaints pro se, we consider his claims against the trial court and the prosecutor as if he had included them as captioned defendants too.


. Nor would the amendments that in our solicitude we think Teiehmann might make, give rise to a cause of action under § 1983. As for Teichmann’s potential claims against Detective Ruocco, these allegations have only con-clusory support. And that is equally so of any possible Monell allegations. While Teich-mann states several times in his amended complaint that he was denied effective assistance of counsel at his trial (in which Teich-mann ended up representing himself), this claim is not cognizable under § 1983. See Polk County v. Dodson, 454 U.S. 312, 318, 102 S.Ct. 445, 70 L.Ed.2d 509 (1981).
Were Teichmann’s counsel permitted to rework the amended complaint entirely, he might be able to state a § 1983 claim against Ruocco on the basis of some alleged misdeeds. But while we are solicitous toward a pro se party, and read his complaint liberally, we need not allow counsel to overhaul the complaint — allowing a new claim, on a differ*827ent legal theory, against a new defendant, and requesting new relief. That would take our solicitude a step too far.


. We also decline to reach the argument, raised for the first time on appeal, that SORA requirements constitute custody for habeas purposes. Teichmann insisted below that he was not in custody and that he was not seeking habeas relief. See Wedra v. Thomas, 671 F.2d 713, 718 (2d Cir.1982) (“It is by now hornbook law that federal habeas corpus relief will not be granted a State prisoner on the basis of a claim that was not first presented in the State courts, and that this court will not consider errors that were not asserted in the District Court.”) (citations omitted).